Opinion issued February 25, 2020




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00624-CV
                            ———————————
                  IN RE ALEX EDUARDO LECHIN, Relator



            Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      Relator, Alex Eduardo Lechin, has filed a petition for writ of mandamus

seeking to compel the trial court to withdraw its order denying his motion to recuse

and amended motion to disqualify and to enter an order disqualifying the trial court
judge.1 Before our opinion issued, relator filed a motion to dismiss his petition. See

In re Livesay, No. 01-02-01120-CV, 2003 WL 139729, at *1 (Tex. App.—Houston

[1st Dist.] Jan. 9, 2003, orig. proceeding) (“Ordinarily, we will dismiss an original

proceeding upon the filing by relator of a motion to dismiss with the clerk of this

Court.”) (citing TEX. R. APP. P. 42.1(a)). Ten days have passed without a response.

See TEX. R. APP. P. 10.3(a).

      Accordingly, we grant relator’s motion and dismiss this original proceeding.

See TEX. R. APP. P. 42.1(a)(1), 43.2(f); see also TEX. R. APP. P. 52.8(a). We dismiss

any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Keyes, Lloyd, and Hightower.




1
      The underlying case is In the Matter of the Marriage of Carmen Maria Lechin and
      Alex Eduardo Lechin, Cause No. 2013-42628, pending in the 247th District Court
      of Harris County, Texas, the Honorable Janice Berg presiding.
                                          2